UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4543
TERRY LEE GREEN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
            Cameron McGowan Currie, District Judge.
                            (CR-99-558)

                  Submitted: December 29, 2000

                      Decided: February 15, 2001

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William F. Nettles, IV, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Rosemary Davis Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GREEN
                               OPINION

PER CURIAM:

   Terry Lee Green appeals his conviction and sentence of thirty-two
years’ imprisonment for two violations of the Hobbs Act, 18 U.S.C.A.
§ 923(c)(1) (West Supp. 2000). Green’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Counsel
states there are no meritorious grounds for appeal but raises an issue
relating to review of the validity of the guilty plea in light of Apprendi
v. New Jersey, 530 U.S. 466 (2000). Although Green was informed
of his right to file a supplemental brief, he has not done so. We have
reviewed the record and find no reversible error in the guilty plea and
resulting judgment of conviction.

   On appeal, Green suggests that his guilty plea and resulting convic-
tion and sentence should be re-evaluated in light of the Supreme
Court’s recent decision in Apprendi. Because 18 U.S.C.A. § 924(c)(1)
(West Supp. 2000) does not specify a statutory maximum sentence,
Green’s sentence of thirty-two years’ imprisonment does not exceed
any statutory maximum for the core offense even without an enhance-
ment for brandishing a firearm. Therefore, we find that his sentence
is permissible under Apprendi. See United States v. Aguayo-Delgado,
220 F.3d 926, 933 (8th Cir.), cert. denied, ___ U.S. ___, 69 U.S.L.W.
3364 (U.S. Nov. 27, 2000) (No. 00-6746). In accordance with the
requirements of Anders, we have examined the entire record in this
case, including the transcript of the Rule 11 colloquy and sentencing
hearing, and find no other meritorious issues for appeal.* Accord-
ingly, we affirm Green’s conviction and sentence.

   This court requires that counsel inform his client, in writing, of his
right to petition to the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel

   *We note that Green’s final judgment and commitment form states
that he was convicted, in count twelve, of violation of "19 U.S.C.
§ 924(c)" (emphasis added). This does not correspond with the indict-
ment or other documents that list the offense as a violation of "18 U.S.C.
§ 924(c)" (emphasis added). To correct this discrepancy, Green may wish
to file a motion pursuant to Fed. R. Crim. P. 36 in the district court.
                      UNITED STATES v. GREEN                       3
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED